Title: From Alexander Hamilton to Rufus King, 23 September 1792
From: Hamilton, Alexander
To: King, Rufus



My Dear Sir
[Philadelphia] Sep. 23. 1792

Though I had had a previous intimation of the possibility of such an event; yet the inteligence contained in your letter of the 17th surprised me. Even now I am to be convinced that the movement is any thing more than a diversion in favour of Mr. Clinton. Yet on my part it will not be neglected. My attention as far as shall be in any degree safe will be directed to every state South of New York. I do not go beyond it; because I presume other influences would be quite as efficacious there as mine.
A good use will be made of it in this state. I wish a letter could be written here stating the plan and Mr. Dallas’s assertion respecting Pensylvania which could be made use of without reserve. You will know who could write such a letter and of course to whom it might be addressed. Mr. Lewis would be the most proper person to be written to. This is a matter of importance and if practicable no time should be lost.
I wrote Mr. Jay a long letter which I fear reached N York after he had set out on the Circuit; informing him that I had concluded to advise a proclamation and my reasons for it, which included some material facts not before communicated. I have not leisure to repeat. The Proclamation has been signed by the President & sent to Mr. Jefferson for his countersignature. I expect it here on Tuesday and have taken correspondent measures. I believe all is prudent & safe.
Yrs. truly & affy
A Hamilton
Rufus King Esq
